DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 11, and 20 are amended and the rejection of the claims traversed. Claims 1 – 20 are currently pending and an Office action on the merits follows.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Specifically, Applicant argues Kuriya fails to disclose at least the amended subject matter as emphasized in applicant’s arguments (see page 8).
	However, the Office notes the Office relies on Takeda and Norden to teach the relevant claim features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 8 – 14, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA et al; (Publication number: US 2011/0285704 A21), hereafter Takeda, in view of Christopher Norden (Patent number: US 10, 001, 645 B2), hereafter Norden.

Regarding claim 1: 
	Takeda discloses a method for dynamically adjusting user interface comprising: displaying a user interface by an electronic device (Takeda ABSTRACT; Figure 12), wherein the user interface partially displays a three-dimensional world space including a first polygon (see first polygon P3 partially displayed on moveable display MD; see Figures 2A – 6 illustrating polygons displayed on MD) when the electronic device face a front direction of the user thereof (see Takeda Figure 2A for example showing partially displaying of polygons when moveable display faces a front direction), a part of the first polygon is not displayed in the user interface when the electronic device faces the front direction of the user thereof (see Takeda Figure 2A for example showing a portion of polygon not displayed when the electronic device faces front direction);
 	 monitoring a first moving direction of a first specific object by the electronic device (Takeda [0055] sensors T monitor aspects of spatiality including the attitude of the moveable display); in response to determining that the fist specific object moves toward the first polygon partially displayed in the user interface, moving the first polygon toward a reference point in the user interface by the electronic device (Takeda Figures 2A and 2B; see also [0072]. The polygon displayed on display MD is moved towards the center as the attitude of the moveable display is changed. The center of the display MD corresponding to claimed reference point).
	Takeda does not disclose a first block comprising at least one layer and moving at least one of the at least one layer in the first block towards the reference point, as claimed.
 	However, Norden discloses using a second screen as a private tracking heads-up display. More specifically, Norden discloses a first block comprising at least one layer (Norden Figures 2A – 2C and col 6 lines 60 – 63; each application window 120 corresponds to the claimed first block and comprises at least one layer including a content layer and border layer defining the window) and moving at least one of the one layer in the first block towards a reference point (Norden Col 15 lines 29 – 35).
	It would have been obvious to modify Takeda such that the three-dimensional space and polygons include a first block comprising at least one layer and moving at least one of the at least one layer in the first block towards the reference point, as claimed. Those skilled in the art would appreciate the ability to utilize an extended display screen while freeing the user’s hands to engage in other activity.

Regarding claim 2:
	Takeda (in view of Norden) discloses the method according to claim 1, wherein the first specific object is a head-mounted display for displaying the user interface (Norden Figure 1 102).

Regarding claim 3:
	Takeda (in view of Norden) discloses the method according to claim 1, wherein the at least one layer of the first bock comprises an outline layer and a content layer, and the step of moving the at least one layer in the first block toward the reference point in the user interface comprises: synchronously moving the outline layer and the content layer toward the reference point the user interface (disclosed by combination of Takeda Figures 2Aand 2B and Nordern’s Figure 2A – 2C since the application windows 120 including content and border are moved together).

Regarding claim 4:
	Takeda (in view of Norden) discloses the method according to claim 1, wherein the at least one layer of the first block comprises an outline layer and a content layer, and the step of moving the at least one of the at least one layer in the first block to ward the reference point in the user interface comprises: moving the content layer toward the reference point the user interface (disclosed by combination of Takeda Figures 2Aand 2B and Nordern’s Figure 2A – 2C since the application windows 120 including content and border are moved together).

Regarding claim 8:
	Takeda (in view of Norden) discloses the method according to claim 1, wherein the reference point in the user interface is a center point of the user interface (see Takeda Figure 6A illustrating point DRC located in the center of moveable display MD used for defining out of range and in range areas).

Regarding claim 9:
	Takeda (in view of Norden) discloses the method according to claim 1, wherein the moved first block is completely presented in the user interface (disclosed by combination of Takeda Figure 2A – 2B and Nordern’s Figure 2A- 2C as the application window is transitioned through the center point of the display).

Regarding claim 10:
	Takeda (in view of Norden) discloses the method according to claim 1, wherein before the step of moving the at least one of the at least one layer in the first block toward the reference point in the user interface, the method comprises: monitoring a second moving direction of a second specific object; moving the at least one of the at least one layer in the first block toward the reference point in the user interface in response to determining that the second moving direction corresponds to the first moving direction (Takeda Figures 4A and 4B discloses additional attitude as the moveable display MD is rolled. Takeda discloses the moveable display can move in a combination of directions [0054]. Takeda’s [0054] in combination of Norden’s Figure 2A – 2C discloses the claimed monitoring and moving when the user first rotates the moveable display prior to performing the translation movement), or else not moving the first block (disclosed by Takeda in view of Norden discloses not moving the application window when no motion is detected by sensors [0055]).

Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 1 (and additionally for those reasons disclosed by Takeda Figure 11 display, processor 102, and storage 104).

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 10.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 1 (and additionally for those disclosed by Takeda [0137]).

Claim(s) 5 – 7 and 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA et al; (Publication number: US 2011/0285704 A21), hereafter Takeda, in view of Christopher Norden (Patent number: US 10, 001, 645 B2), hereafter Norden, in view of Kuriya et al; (Publication number: US 2015/0009132 A1), hereafter Kuriya.
Regarding claim 5:
	Takeda (in view of Norden) does not disclose the method according to claim 1, wherein the first specific object is an eye of a user of the head-mounted display, and wherein the first moving direction of the first specific object is characterized as a rotation direction of the eye of the user of the head-mounted display.
	However, Kuriya discloses information on a line of vision may be used to perform the selection of an application (Kuriya [0062]).
	It would have been obvious at the time of filing to further modify the wearable device of Takeda (in view of Norden) wherein the first specific object is an eye of a user of the head-mounted display, and wherein the first moving direction of the first specific object is characterized as a rotation direction of the eye of the user of the head-mounted display, as claimed, because such a modification would be based on simple substitution of one known element for another producing a predictable result. More specifically, line of vision information and HMD direction information both perform the same general and predictable function of allowing selection of an application. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 6:
	Takeda (in view of Norden and Kuriya) discloses the method according to claim 5, wherein a gaze point of the user has a moveable range in the user interface (Kuriya’s Figure 4 and 5 defining moveable range for detecting line of vision), the first block being located outside the moveable range (disclosed in combination by Takeda Figure 2a and Norden Figure 2A as the application window would be disposed partially outside the display area), and the step of moving the at least one of the at least one layer in the first block towards the reference point the user interface comprises: defining the gaze point of the user in the moveable range as the reference point, and moving the at least one layer of the first block to the gaze point (disclosed in combination of line of vision detection as disclosed by Kuriya and Takeda’s Figure 2a – 2c and Nordern’s Figure 2A – 2C illustrating the movement of the application window).

Regarding claim 7:
	Takeda (in view of Norden and Kuriya) discloses the method according to claim 6, wherein the user interface further comprises a plurality of other blocks (discloses bin combination as the multiple applications windows may be arranged which extend beyond the screen of the standard display), and the gaze point is closest to the first block (disclosed in combination as gaze point moves in the direction of the application window; see Takeda Figure 2a – 2c and Norden’s application window, and Kuriya Figures 4 and 5 line defining moveable range for line of vision).


Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623